Exhibit 10.14

 

Summary of Compensation Arrangements for Executive Officers

 

The following table discloses compensation received during the three fiscal
years ended December 31, 2002-2004 by Mr. McKinnish, the Company’s Chief
Executive Officer, and by each of the four remaining most highly paid executive
officers who served as executive officers during 2004:

 

 

 

 

 

 

 

 

 

Long-Term Compensation
Awards

 

 

 

Name and
Principal Position

 

Year

 

 

 

 

 

Restricted
Stock
Award(s) ($)

 

Securities
Underlying
Options (#)

 

All Other
Compensation($) (2)

 

Annual compensation(1)

Salary($)

 

Bonus($)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stephen P. Munn

 

2004

 

$

480,000

 

$

100,000

 

—

 

5,000

 

$

8,667

 

Chairman

 

2003

 

480,000

 

—

 

—

 

—

 

9,333

 

 

 

2002

 

462,250

 

200,000

 

—

 

—

 

7,467

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Richmond D. McKinnish

 

2004

 

$

800,000

 

$

850,000

 

—

 

100,000

 

$

10,667

 

President and Chief

 

2003

 

725,000

 

800,000

 

—

 

100,000

 

9,333

 

Executive Officer

 

2002

 

685,000

 

600,000

 

—

 

100,000

 

7,467

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Carol P. Lowe(3) 

 

2004

 

$

188,333

 

$

200,000

 

$

91,665

(5)

12,000

 

$

8,667

 

Vice President and

 

2003

 

137,800

 

75,000

 

—

 

2,000

 

7,512

 

Chief Financial Officer

 

2002

 

125,583

 

50,000

 

—

 

1,000

 

6,800

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kevin G. Forster

 

2004

 

$

210,000

 

$

200,000

 

$

122,220

(5)

5,000

 

$

10,667

 

President, Asia-Pacific

 

2003

 

187,000

 

115,000

 

—

 

7,500

 

9,333

 

 

 

2002

 

177,000

 

80,000

 

—

 

1,000

 

17,662

(4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Steven J. Ford

 

2004

 

$

230,000

 

$

165,000

 

$

152,775

(5)

5,000

 

$

8,667

 

Vice President, Secretary

 

2003

 

200,000

 

115,000

 

—

 

15,000

 

8,000

 

and General Counsel

 

2002

 

190,000

 

100,000

 

—

 

6,000

 

6,800

 

 

--------------------------------------------------------------------------------

 

(1)          Includes amounts earned in fiscal year.

(2)          For the executive officers other than Mr. Forster, includes only
contributions by the Company to the Company 401(k) plan.

(3)          Mrs. Lowe was appointed Vice President and Chief Financial Officer,
effective May 6, 2004.

(4)          Includes the following contributions by the Company to the Company
401(k) plan: (i) 2002 - $6,800, (ii) 2003 - $9,333, and (iii) 2004 - $10,667,
and a $10,862 cost of living reimbursement attributable to overseas assignment
in 2002.

(5)          Mrs. Lowe holds 1,500 restricted Shares which are valued at $97,300
on December 31, 2004.  Mr. Forster holds 2,000 restricted Shares which are
valued at $129,840 on December 31, 2004.  Mr. Ford holds 2,500 restricted Shares
which are valued at $162,300 on December 31, 2004.  All of the restricted Shares
were awarded on April 20, 2004 and vest on December 31, 2006.  During the period
these Shares remain restricted, Mrs. Lowe and Messrs. Forster and Ford will
receive any dividend declared on such Shares.

 

--------------------------------------------------------------------------------


 

In addition, at its February 1, 2005 meeting, the Compensation Committee
approved the following annual salaries for 2005 for the named executive
officers:  (i) Stephen P. Munn - $525,000, (ii) Richmond D. McKinnish -
$850,000, (iii) Carol P. Lowe - $250,000, (iv) Kevin G. Forster - $240,000, and
(v) Steven J. Ford - $245,000.  The Compensation Committee also awarded the
named executive officers options to acquire shares of the Company’s common stock
(the “Shares”) and restricted Shares as follows: (i) Stephen P. Munn – 10,000
options, (ii) Richmond D. McKinnish – 70,000 options and 10,000 restricted
Shares, (iii) Carol P. Lowe – 8,000 options and 1,000 restricted Shares,
(iv) Kevin G. Forster – 8,000 options and 1,000 restricted Shares, and
(v) Steven J. Ford – 8,000 options and 1,000 restricted Shares.  The options
were awarded at an option price of $64.18, which was equal to the closing market
price of the Shares on the date of grant.  All options expire ten (10) years
following the date of grant.  Each restricted Share was valued at $64.18, which
was equal to the closing market price of the Share on the date of grant.  The
restricted Shares vest on December 31, 2007.  During the period the Shares
remain restricted, and Mrs. Lowe and Messrs. McKinnish, Forster and Ford will
receive any dividend declared on such Shares.

 

The pension plans of the Company and its subsidiaries provide defined benefits
including a cash balance formula whereby participants accumulate a cash balance
benefit based upon a percentage of compensation allocation made annually to the
participants’ cash balance accounts.  The allocation percentage ranges from 2%
to 7% and is determined on the basis of each participant’s years of service. 
The cash balance account is further credited with interest annually.  The
interest credit is based on the One Year Treasury Constant Maturities as
published in the Federal Reserve Statistical Release over the one year period
ending on the December 31st immediately preceding the applicable plan year (with
a minimum of 4.00%).  The interest rate for the plan year ending December 31,
2004 was 4.00%.  Compensation covered by the pension plan of the Company and its
subsidiaries includes total cash remuneration in the form of salaries and
bonuses, including amounts deferred under Sections 401(k) and 125 of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

The annual annuity benefit payable starting at normal retirement age (age 65
with five years of service) as accrued through December 31, 2004 under the
pension plans of the Company and its subsidiaries for the executives named in
the Summary Compensation table were as follows:  Mr. Munn, $400,000;
Mr. McKinnish, $435,577; Mrs. Lowe, $3,588; Mr. Forster, $29,133; and Mr. Ford,
$21,141.

 

Section 401(a)(17) of the Code currently places a limit of $205,000 on the
amount of annual compensation covered under a qualified pension plan such as the
one maintained by the Company (the “Retirement Plan”).  Under an unfunded
supplemental pension plan maintained by the Company, the Company will make
payments as permitted by the Code to plan participants in an amount equal to the
difference, if any, between the benefits that would have been payable under the
Retirement Plan without regard to the limitations imposed by the Code and the
actual benefits payable under the Retirement Plan as so limited.

 

Each named executive officer participates in the Company’s executive severance
program providing for benefits in the event of a “change of control” (defined
generally as an acquisition of twenty percent (20%) or more of the outstanding
voting shares of the Company or a change in the majority of the Company’s Board
of Directors).  In the event of a termination of the named executive officer’s
employment within three (3) years of a “change in control,” the officer is
entitled to three (3) years’ compensation, including bonus, retirement benefits
equal to the benefits the officer would have received had the officer completed
three additional years of employment, continuation of all life, accident,
health, savings and other fringe benefits for three years, and relocation
assistance.  A copy of the Company’s form Executive Severance Agreement is on
file as an Exhibit to the Company’s Annual Report on Form 10-K for the
year-ended December 31, 1990 and is incorporated herein by reference.

 

--------------------------------------------------------------------------------

 